TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-16-00714-CR
                                      NO. 03-16-00715-CR



                                Vernon Lynn Dalton, Appellant

                                                 v.

                                  The State of Texas, Appellee


   FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT
        NOS. 9344 & 9345, HONORABLE JOHN GAUNTT, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Vernon Lynn Dalton has filed a motion to dismiss by withdrawing his

notices of appeal. Appellant’s motion to withdraw his notices of appeal is granted. See Tex. R. App.

P. 42.2(a). The appeals are dismissed.




                                              Jeff Rose, Chief Justice

Before Chief Justice Rose, Justices Field and Bourland

Dismissed on Appellant’s Motion

Filed: May 2, 2017

Do Not Publish